                        CORRECTED EXHIBIT 2
      INDIVIDUAL MONETARY RELIEF TO RELIEF PARTICIPANTS

                  Relief Participant   Monetary Relief
                  Charging Party 1     $100,000
                  Charging Party 2     $160,000
                  Charging Party 3     $190,000
                  Charging Party 4     $ 90,000
                  Employee 1           $ 50,000
                  Employee 2           $ 80,000
                  Employee 3           $122,500
                  Employee 4           $ 80,000
                  Employee 5           $ 80,000
                  Employee 6           $122,500




Case 2:21-cv-00012 Document 16-1 Filed 03/26/21 Page 1 of 1 PageID #: 77
